Mr. Presiding Justice Barnes delivered the opinion of the court. 2. Interpleader, § 18*—when decree on cross-hill of is erroneous. On a creditor’s bill to reach a master’s certificate of sale in foreclosure proceedings, alleged to have been conveyed by a judgment debtor of plaintiffs, in fraud of plaintiffs, where the sheriff to whom money had been paid in redemption of the land from the certificate filed a cross-bill of interpleader to determine the title to the fund, a separate decree on the cross-bill granting the prayer of the cross-bill and ordering the fund paid to the clerk of court and cross complainant discharged from further liability, held erroneous for want of an order to cross defendants to interplead, on the authority of Zimmer v. Iles, No. 21,709, ante, p. 1. 3. Appeal and ebbob, § 384*—when separate decrees on hill and cross-hill of interpleader treated as made in same cause. Although where separate decrees are rendered on a bill and cross-bill, it is anomalous to combine the objections to both decrees in one writ of error, yet where the point was not raised in the trial court the decrees will be treated on review as made in the same cause.